PER CURIAM.
Motion denied, upon payment within 10 days, without conditions, by respondent, of the sum of $125 (conceded by him to be due and which he has previously offered to pay), without prejudice to the respective claims of the parties against each -other. By this decision the court does not intend any reflection upon the good faith or integrity of the respondent.
THOMAS, J.,
is of opinion that the $125 should be paid unconditionally, without prejudice as to the balance; that the matter should not be determined in this proceeding, which should be dismissed.